DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 8 – 9 and 12 – 16 and canceling claim 5 by the amendment submitted by the applicant(s) filed on February 17, 2021.  Claims 1, 8 – 9 and 12 – 18 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on March 4, 2021.


Cancel claims 8, 9, 12, 13 and 14.

Election/Restrictions
Claims 1 and 15 – 18 are allowable. Claims 15 and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VII, as set forth in the Office action mailed on December 13, 2019 is hereby withdrawn and claims 15 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.1 04. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 8, 9, 12, 13 and 14 depend from claim 1, so claims 8, 9, 12, 13 and 14 which makes technically eligible for rejoinder (MPEP 821.04) the problem is that they then fail the 112 test (MPEP 821.04, 3rd paragraph), claims 8, 9, 12, 13 and 14 create 112(a) problems for combining operational modes not taught to be used together, for that reason claims 8, 9, 12, 13 and 14 can’t be rejoined without issue.

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claim 5 is withdrawn due the current amendments.

Allowable Subject Matter
Claims 1 and 15 – 18 are allowed.
            The following is an examiner’s statement of reasons for allowance: Claim 1 recites a light source device structure including the specific structure limitation of wherein the driver is configured to apply, to the laser diode, the bias current having a magnitude that causes the laser diode to emit no laser light if the operation mode is the first mode, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
 	The closest prior art are: The reference 20160315713 (examiner submitted in the PTO-892 form filed on November 11, 2020) discloses a laser diode, a processor configured to determine one of a plurality of modes as an operation mode of the laser diode, a driver configured to drive the laser diode, selecting either a first and second modes, but not discloses or suggest “the bias current having a magnitude that causes the laser diode to emit no laser light if the operation mode is the first mode”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/           Examiner, Art Unit 2828 
/TOD T VAN ROY/           Primary Examiner, Art Unit 2828